Title: To James Madison from James Collet, 10 December 1810 (Abstract)
From: Collet, James
To: Madison, James


10 December 1810, Dunkirk, France. Refers to a letter he wrote JM’s predecessor on 18 Mar. 1808 “to appoint me to one of the then vacant Consulates in this Country; Of which I have since heard nothing.” Has recently learned that “many, indeed most, of the Ports of this Country are actually void of American Consuls.… From Holland to Bayonne there remains now hardly One American Protector Commission’d by Your Excellency.” Provides some background information and references and solicits an appointment, preferably at Le Havre, Antwerp, or Dunkirk.
